DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the recitation of the surface of the coating film having a static coefficient of friction of 0.5 or less, without specification of the material with which the coating film is in contact with in the determination of the static coefficient of friction, renders the claim indefinite because the material with which the coating film is in contact with in the determination of the static coefficient of friction must be identified in the claim language for the recitation of the static coefficient of friction range in the claim to have any definite meaning. Note that the static coefficient of friction is a measurement of the molecular interaction between the surfaces of two substances, and therefore the two materials which are 
“Static friction results from molecular interactions between the object and the surface it is on. Thus, different surfaces provide different amounts of static friction.
The coefficient of friction that describes this difference in static friction for different surfaces is ​μs.​ It can be found in a table, like the one linked with this article, or calculated experimentally.”

Also note that wherever coefficients of static friction are reported, the coefficient of static friction value is always for a pair of different materials. This is universally accepted knowledge to those of ordinary skill in the art. The first material in instant claim 1 is the coating film, but it is unclear what the second material is / the second material is not specified for the claimed range of 0.5 or less; therefore, claim 1 is incomplete.

What is the second material that the coating film is in contact with in the determination of the particular static coefficient range of 0.5 or less ?

Examiner notes, that until this second material is known, it is unclear what material-pair, and scope of material-pairs, the Examiner is supposed to search for in determining whether or not a given reference teaches the claimed static coefficient range of 0.5 or less. Additionally note that this means that it is impossible to tell, for a given reference, whether that reference teaches 

Claims 2-12 are rejected for the same reasons that claim 1 is rejected since claims 2-12 depend upon claim 1.

The term “fine” in claims 1, 4, 5 and 10 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that claim 6 recites a range of average particle diameter of 1 micron or more and 10 microns or less as the average particle diameter that designates the size range of “fine particles”; therefore claim 6 has not been included in this indefiniteness rejection in regard to the recitation “fine particles”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,041,091. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 9, 11 and 12 of the instant application each encompass claim 1 of U.S. Patent No. 11,041,091 (US ‘091).

Claim 4 of the instant application corresponds to claim 3 of US ‘091.
Claim 5 of the instant application corresponds to claim 4 of US ‘091.
Claim 6 of the instant application corresponds to claim 5 of US ‘091.
Claim 7 of the instant application corresponds to claim 6 of US ‘091.
Claim 8 of the instant application corresponds to claim 7 of US ‘091.
Claim 10 of the instant application corresponds to claim 8 of US ‘091.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782